PER CURIAM.
The complaint against the respondent was framed in two counts. The first count charged that respondent had issued and delivered a check for a witness fee in the amount of Ten Dollars; that payment on the check was refused because of insufficient funds and was allowed to remain unpaid for more than two months after it had been dishonored. The second count alleged that the respondent had incurred an indebtedness to an expert witness for per diem, conference and court appearance; that the respondent had failed to pay the indebtedness; that it was reduced to judgment and remained unpaid.
The referee found the respondent cooperative and frank about the charges against him and stated that he had openly admitted the material facts alleged. He opined that respondent had not been guilty of any intentional misconduct but had “exercised poor judgment and experienced financial difficulties.”
The referee recommended that respondent be found guilty on both counts and recommended a public reprimand.
More than sixty days have elapsed since the report of the referee was filed with this Court and no petition for review has been filed pursuant to the Integration Rule of The Florida Bar.
Accordingly, it is ordered that the recommendation of the referee be and is hereby approved, this opinion to serve as a public reprimand, and respondent is ordered to pay the costs of these proceedings.
ERVIN, Acting C. J., and CARLTON, ADKINS, BOYD and DEKLE, JJ., concur.